NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ARRIS GROUP, INC.,
Plain,tiff-Appellant,
V. _
BRITISH TELECOMMUNICATIONS PLC,
Defendant-Appellee.
201()»1292
Appea1 from the United States District Court for the
Northe1'n District of Georgia in case no. 09-CV-0671,
Judge Char1es A. Panne11, Jr.
ON MOTION
ORDER
Upon consideration of the parties’ joint motion to ac-
cept the submitted "Joint ConEdential Appendix" as a
confidential version of the appendix _
IT ls ORDERED TH_A'1‘:
The motion is granted and the confidential version of
the appendix is accepted for filing

ARRIS GROUP V. BRITISH TELECOMM
FOR THE CoURT
2
em 2 -1 wm /s/ J an Horba1y
Date
cc: John M. DiMatteo, Esq.
J ames H. Sha1ek, Esq.
319
J an Horbaly
C1erk
5
§§
§§
§H1
l_EE
Cl
EALS FOR
RCU|T
0CT 27"2U1U
JAN HORBALY
Cl.ERK